Exhibit 10.45

 

STANDARD CHARTERED BANK

 

PROMISSORY NOTE

 

U.S.$20,000,000

   As of December 1, 2004

 

The undersigned, for value received, jointly and severally, promise(s) to pay to
the order of STANDARD CHARTERED BANK (hereinafter called the “Lender”) the
principal sum of TWENTY MILLION UNITED STATES DOLLARS (U.S.$20,000,000), or such
lesser amount as shall equal the outstanding principal amount of all loans made
by the Lender (the “Loans”) to the undersigned, payable on demand by Lender, but
in any event not later than the maturity date for each such Loan agreed to by
the Lender and the undersigned at or prior to the time such Loan is made. In no
event shall the maturity date for any Loan be more than 180 days after such Loan
is made. The Lender shall have no obligation to make any Loan to the
undersigned.

 

The undersigned also promises to pay to the order of the Lender interest on the
unpaid principal amount of each Loan evidenced hereby, from the date when made
until the principal amount thereof is repaid in full, at such rates of interest
as shall be agreed upon from time to time between the undersigned and the Lender
at or prior to the time each Loan is made or, if not so agreed, at a rate per
annum equal to the Base Rate (as hereinafter defined) plus 2%. Interest shall be
paid at such monthly, quarterly or semi-annual intervals as shall be agreed from
time to time between the undersigned and the Lender or, if not so agreed,
monthly on the last Business Day (as hereinafter defined) of each month, at
maturity of each Loan (whether at stated maturity, on demand, by acceleration or
otherwise) and on each date of any payment of principal of any Loan, on the
amount paid. All interest payable hereunder shall be calculated on the basis of
a 360 day year and actual days elapsed.

 

Any amount of principal of any Loan and, to the extent permitted by applicable
law, any interest payable thereon which is not paid when due, whether at stated
maturity, on demand, by acceleration or otherwise, shall bear interest for each
day from the day when due until paid in full, payable on demand, at a rate per
annum equal to the higher of: (a) three percent per annum in excess of the
interest rate in effect with respect to such Loan prior to the date when due,
and (b) three percent per annum in excess of the Base Rate.

 

The rate of interest agreed to with respect to any Loan shall be a fixed rate
expressed as a percentage per annum or as a margin (expressed as a percentage
per annum) in excess of one of the following: (i) the “Base Rate” or
(ii) “LIBOR”. “Base Rate” shall mean the rate of interest equal to the higher
(redetermined daily) of (i) the per annum rate of interest established by the
Lender (or any successor) from time to time at its principal office in New York
City as its reference rate, which reference rate may be only one, and not
necessarily the lowest, of the Lender’s base rates of interest (with any change
in such reference rate to become effective as and when such reference rate
changes) or (ii) the Federal Funds Rate, plus one half of one percent (0.5%) per
annum. “Federal Funds Rate” shall mean for any day, the average daily Federal
Funds rate as published by the Federal Reserve Bank of New York in
Publication H.15(519) (or any successor thereto) and set forth opposite the
caption (“Federal

 

1



--------------------------------------------------------------------------------

Funds (Effective)”, or, if no such rate is published on any day, the average per
annum rate of interest at which overnight federal funds are from time to time
offered on any date to JPMorgan Chase Bank (or any successor), as determined in
good faith by the Lender. “LIBOR” shall mean for any Interest Period
(hereinafter defined), the interest rate reported on the display designated as
page 3750 on the Dow Jones Markets Service (or any page as may replace that page
on such service) two (2) Business Days prior to the first day of such Interest
Period (rounded upward, if necessary, to the nearest 1/16th of 1%), as the
representative rate at which banks are offering United States Dollar deposits in
the interbank eurodollar market, at or about 11:00 a.m., London time, for
delivery on the first day of such Interest Period, for a term comparable to such
Interest Period. “Interest Period” shall mean, with respect to each Loan
evidenced hereby, (i) initially, the period commencing on the date of such Loan
and ending one, three or six months thereafter (or such other period as shall be
acceptable to the Lender), in each case selected by the undersigned not less
than three Business Days prior to the date on which such Loan is made, and
(ii) thereafter each period commencing on the last day of the immediately
preceding Interest Period for such Loan and ending one, three or six months
thereafter (or such other period as shall be acceptable to the Lender), in each
case selected by the undersigned not less than three Business Days prior to the
first day of such period; provided that: (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless it falls in another calendar month, in which case
such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall, subject to the provisions of clause (a) above, end on the last day of
such calendar month; (c) if the undersigned shall fail to select an Interest
Period for any reason, it shall be deemed to have selected a one month period,
subject to clause (d); and (d) no such Interest Period shall expire after the
maturity date of the applicable Loan. “Business Day” shall mean any date on
which commercial banks are open for domestic and international business
(including dealings in foreign exchange) in New York City and, with respect to
any Loan bearing interest at a rate based on LIBOR, in London.

 

The Lender may record on its books and records or on the schedule to this
Promissory Note which is a part hereof, the principal amount and date of each
Loan made hereunder, the interest rate applicable thereto, the maturity date
thereof and all payments of principal made thereon; provided, however, that
prior to the transfer of this Note all such information with respect to all
outstanding Loans shall be recorded on the schedule attached to this Promissory
Note. The Lender’s record, whether shown on its books and records or on the
schedule to this Promissory Note, shall be conclusive and binding upon the
undersigned, absent manifest error, provided, however, that the failure of the
Lender to record any of the foregoing shall not limit or otherwise affect the
obligation of the undersigned to repay all Loans made hereunder, together with
all interest thereon and all other amounts payable hereunder. Without limiting
the foregoing, the undersigned acknowledges that interest rates and maturity
dates may be negotiated between the undersigned and the Lender by telephone and
the undersigned agrees that in the event of any dispute as to any applicable
interest rate and/or maturity date, the determination of the Lender and its
respective entry on the schedule herein referred to shall be conclusive and
binding upon the undersigned.

 

All payments hereunder shall be made at the office of the Lender at One Madison
Avenue, New York, NY 10010 or at such other place as the Lender may designate,
in lawful

 

2



--------------------------------------------------------------------------------

money of the United States of America and in immediately available funds,
without setoff or counterclaim and free and clear of, and without deduction for
or on account of, any present or future stamp or other taxes, levies, imposts,
duties or other charges of any kind now or hereafter imposed. If,
notwithstanding the provisions of the immediately preceding sentence, any such
taxes, duties, levies, imposts or other charges are so levied or imposed on any
such payment, the undersigned will pay additional interest or will make
additional payments in such amounts as may be necessary so that the net amount
received by the Lender, after withholding or deduction therefor, will be equal
to the amount provided for herein. The undersigned agrees to furnish promptly to
the Lender official receipts evidencing payment of any taxes, levies, imposts,
duties or other charges so withheld or deducted.

 

If any payment due hereunder shall be due on a day that is not a Business Day,
payment shall be made on the next succeeding Business Day at such place of
payment and interest thereon shall be payable for such extended time.

 

This Note may be prepaid in whole or in part at any time without premium or
penalty except payment of the amounts provided for in the next paragraph upon at
least two Business Days notice to the Lender. Each prepayment shall be
accompanied by all accrued interest on the amount prepaid.

 

If any payment of the principal of a Loan evidenced hereby (other than Loans
bearing interest based on the Base Rate) is made on a day other than the last
day of an Interest Period applicable thereto for any reason, including, without
limitation, voluntary pre-payment or acceleration, or if the undersigned fails
to borrow any proposed Loan (other than Loans bearing interest based on the Base
Rate) after the Lender has arranged funding thereof, or if the interest rate on
any Loan is converted as provided in the second succeeding paragraph, the
undersigned shall pay to the Lender, on demand, the amount of any loss, cost or
expense (“Funding Loss”) incurred by the Lender as a result of the timing of
such payment, such failure to borrow or such conversion, including, without
limitation, any loss incurred in liquidating or redeploying funds received or
borrowed from third parties.

 

In the event that on any date on which LIBOR is to be determined with respect to
an Interest Period: (i) the Lender determines that advances or other funding in
dollars in the principal amount of the Loan to which such Interest Period
applies are not being offered to the Lender in the London interbank market or
such other applicable market or from such other funding source, as the case may
be, for the applicable Interest Period or (ii) LIBOR does not accurately reflect
the cost of the Lender of maintaining or funding the principal amount thereof,
then the affected Loan shall, on receipt of notice from the Lender of such
circumstances, bear interest at a rate per annum equal to the rate of interest
determined by the Lender, such determination to be conclusive absent manifest
error, to be 5% over its cost of funding the Loan using sources selected by it
other than the London Interbank Market or such other applicable market or
funding source, as the case may be, for dollars or, if the Lender so elects in
its sole discretion, at the Base Rate.

 

If the effect of any applicable law, rule or regulation, or the interpretation
or administration thereof, or compliance with any request or directive of any
governmental authority, is to make it unlawful or impracticable for the Lender
to maintain or fund the principal

 

3



--------------------------------------------------------------------------------

amount of any Loan evidenced hereby, then the affected Loan shall, on receipt by
the undersigned of notice from the Lender of such circumstances, bear interest
at a rate per annum equal to the rate of interest determined by the Lender, such
determination to be conclusive absent manifest error, to be 5% over its cost of
funding the Loan using sources selected by it other than the London Interbank
Market for dollars or, if the Lender so elects in its sole discretion, the Base
Rate.

 

If any change in any present or future law or regulation, or in the
interpretation or administration thereof, subjects the Lender to any tax,
imposes or modifies any reserve requirement against the assets of, liabilities
of or loans by the Lender or imposes on the Lender any other conditions, and the
result of the foregoing is to increase the cost to the Lender of maintaining or
funding the principal amount of any Loan evidenced hereby or to reduce any
amount which would otherwise be received by the Lender hereunder, the
undersigned shall pay to the Lender, on demand, such additional amount as shall
compensate the Lender for such increased cost or reduction in amount.

 

The term “Obligor” as used herein shall be deemed to include each of the
undersigned, its successors and assigns and each and every indorser or guarantor
hereof.

 

The term “Liabilities” as used herein shall include this Note and all other
indebtedness and obligations and liabilities of any kind of the undersigned to
the Lender, now or hereafter existing, arising directly between the undersigned
and the Lender or acquired by assignment, conditionally or as collateral
security by the Lender, absolute or contingent, joint and/or several, secured or
unsecured, due or not due, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, direct or indirect, including, but
without limiting the generality of the foregoing, indebtedness, obligations or
liabilities to the Lender of the undersigned, whether incurred by the
undersigned as principal, surety, endorser, guarantor, accommodation party or
otherwise.

 

Without limiting the right of the Lender to demand payment of the Loans
evidenced hereby at any time in its sole discretion, if any of the following
events (each, an “Event of Default”) shall occur: (a) default in payment of any
Liability to the holder hereof, whether on demand, stated maturity or otherwise;
or (b) if any Obligor shall fail to perform or observe any other covenant or
agreement contained herein or in any of the other Loan Documents (as that term
is defined in the Line Letter Agreement between the Lender and the undersigned
dated as of the date hereof) and, in the case of any such failure which is
capable of remedy, such failure shall remain unremedied for 10 days after such
failure; or (c) the occurrence of any default under any of the other Loan
Documents; or (d) if any representation, warranty or statement made by any
Obligor, any subsidiary thereof or any other party to any Loan Document (or any
of its officers) under or in connection with any Loan Document or any document
furnished in connection therewith or pursuant thereto shall prove to be
incorrect in any material respect when made; or (e) any failure by any Obligor
or any of its subsidiaries to pay when due any indebtedness for borrowed money
or in respect of letters of credit owing to the Lender other than under the Loan
Documents, or the occurrence of any event which with the giving of notice or
passage of time, or both, could result in acceleration of the maturity of any
such indebtedness; or (f) any failure by any Obligor or any of its subsidiaries
to pay when due any indebtedness for borrowed money or in respect of letters of
credit owing to any party other than the Lender, or the

 

4



--------------------------------------------------------------------------------

occurrence of any event which, with the giving of notice or passage of time, or
both, could result in acceleration of the maturity of such indebtedness; or
(g) any judgment or order for the payment of money in excess of $50,000
individually or in the aggregate (or the equivalent thereof in another currency)
shall be rendered against any Obligor or any of its subsidiaries and shall
remain unpaid, unbonded, unvacated or unstayed for a period of thirty days; or
(h) any provision of any Loan Document after delivery thereof shall for any
reason cease to be valid and binding on any Obligor or any other party thereto
(except the Lender), or any Obligor or such other party shall so state in
writing, or any Obligor or such other party shall deliver written notice of
termination of any obligations under any Loan Document (including, without
limitation, any subordination agreement); or (i) any Loan Document providing for
the grant of a lien on or security interest in any collateral after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority security interest in any of the
collateral purported to be covered thereby; or (j) any Obligor or any of its
subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Obligor or any of its subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, or other similar official for it or for any
substantial part of its property; or any Obligor or any of its subsidiaries
shall take any action to authorize any of the actions set forth above in this
subsection (j); or (k) Allan Lee shall cease for any reason whatsoever,
including without limitation, death or disability (as such disability shall be
determined in the sole and absolute judgment of the Lender) to be, and
continuously perform the duties of, President of the undersigned or, if such
cessation shall occur as a result of death or such disability, no successor
satisfactory to the Lender, in its sole discretion, shall have become and shall
have commenced to perform the duties of President of the undersigned within
thirty (30) days after such cessation, provided, however, that if any
satisfactory successor shall have been so elected and shall have commenced
performance of such duties within such period, the name of such successor or
successors shall be deemed to have been inserted in place of Allen Lee in this
clause (k); or (l) one or more of Allan Lee, FCStone Group, Inc. and individuals
who are executive officers of FCStone Group, Inc. on the date hereof
collectively shall fail to own, directly or indirectly, beneficially and of
record, at least 70% of the membership interests of the undersigned having
ordinary voting rights including, without limitation, the power to elect
directors and managers; then, the Liabilities shall become absolute, due and
payable without demand or notice to Obligor. Upon default in the due payment of
this Note, or whenever the same or any installment of principal or interest
hereof shall become due in accordance with any of the provisions hereof, the
Lender may, but shall not be required to, exercise any or all of its rights and
remedies, whether existing by contract, law or otherwise, with respect to any
collateral security delivered in respect of any Liabilities.

 

Any demand or notice, if made or given, shall be sufficiently made upon or given
to Obligor if left at or mailed to the last address of Obligor known to the
Lender or if made or given in any other manner reasonably calculated to come to
the attention of Obligor or the successors or assigns of Obligor, whether or not
in fact received by them respectively.

 

5



--------------------------------------------------------------------------------

The Lender may assign and transfer this Note to any other person, firm or
corporation and may deliver and repledge the collateral security delivered in
respect of the indebtedness evidenced hereby, or any part thereof, to the
assignee or transferee of this Note, who shall thereupon become vested with all
the powers and rights above given to the Lender in respect thereof, and the
Lender shall thereafter be forever released and discharged of and from all
responsibility or liability to Obligor for or on account of the collateral
security so delivered.

 

No delay on the part of the holder hereof in exercising any of its options,
powers or rights, or partial or single exercise thereof shall constitute a
waiver thereof. The options, powers and rights of the holder hereof specified
herein are in addition to those otherwise created. Demand of payment of this
Note shall be sufficiently made upon the undersigned by written, telex,
telegraphic or telephonic notice given by or on behalf of the holder to the
undersigned at its last known address.

 

The undersigned hereby agrees to indemnify the holder hereof against any
liability, claims, loss, cost or expense incurred by such holder in connection
with this Promissory Note, the other Loan Documents and any Loans evidenced
hereby and the exercise of any and all rights pertaining thereto, except for any
loss, cost or expense resulting from the gross negligence or willful misconduct
of the Lender. If any attorney is used to enforce or collect this Note, the
undersigned agrees to pay reasonable attorneys fees and disbursements incurred
by the Lender. The undersigned jointly and severally promise to pay all expenses
(including, without limitation, reasonable attorneys fees and disbursements) of
any nature as soon as incurred whether in or out of court and whether incurred
before or after this Note shall become due on demand, at its maturity date or
otherwise and costs which the Lender may deem necessary or proper in connection
with the satisfaction of the Liabilities or the administration, supervision,
preservation, protection (including but not limited to maintenance of adequate
insurance) or of the realization upon any collateral for the Liabilities or of
defending any claim, action or proceeding asserted or commenced by the
undersigned against the Lender.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York, without regard to principles of conflicts of laws. Obligor
hereby agrees that any legal action or proceeding against Obligor with respect
to this Note may be brought in the courts of the State of New York in The City
of New York or of the United States of America for the Southern District of New
York as the Lender may elect, and, by execution and delivery hereof, Obligor
accepts and consents to, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts and agrees that
such jurisdiction shall be exclusive, unless waiver by the Lender in writing,
with respect to any claim, action or proceeding brought by it against the Lender
and any questions relating to usury. Nothing herein shall limit the right of the
Lender to bring proceedings against Obligor in any other jurisdiction. Obligor
irrevocably consents to the service of process in any such legal action or
proceeding by personal delivery or by the mailing thereof by the Lender by
registered or certified mail, return receipt requested, postage prepaid, to the
address specified in the records of the Lender, such service of process by mail
to be deemed effective on the fifth day following such mailing. Obligor agrees
that a final judgment in any such legal action or proceeding shall be conclusive
and may be enforced in any manner provided by law.

 

6



--------------------------------------------------------------------------------

AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS COUNSEL, OBLIGOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS OBLIGOR MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS NOTE OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OBLIGOR. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO EXTEND CREDIT TO OBLIGOR.
No claim may be made by Obligor against Lender or the officers, directors,
employees or agents of Lender for any special, indirect, punitive or
consequential damages in respect of any claim for breach of contract or any
other theory of liability arising out of or related to the transactions
contemplated by this Note or any other Loan Document or any act, omission or
event occurring in connection therewith, and Obligor hereby waives, releases and
agrees not to sue upon any claim for any such damages.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in U.S. Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Lender could purchase U.S. Dollars with such other currency in
New York City on the Business Day (being any day on which commercial banks are
open for domestic and international business (including dealings in foreign
exchange) in New York City) preceding that on which final judgment is given. The
obligation of the Obligor in respect of any sum due from it to the Lender
hereunder shall, notwithstanding any judgment in a currency other than U.S.
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in such other currency
the Lender may in accordance with normal banking procedures purchase U.S.
Dollars with such other currency. If the U.S. Dollars so purchased are less than
the sum originally due to the Lender in U.S. Dollars, the Obligor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such loss; and if the U.S. Dollars so purchased exceed the sum
originally due to the Lender in U.S. Dollars, the Lender agrees to remit to the
Obligor such excess.

 

The undersigned shall defend, indemnify and hold harmless the Lender, its
directors, officers, agents, employees, participants and assignees, from and
against any and all claims, suits, actions, causes of action, debts,
liabilities, damages, losses, obligations, charges, judgments and expenses,
including attorneys fees and costs of any nature whatsoever, in any way relating
to or arising from the transactions contemplated by any Loan Document(s), any
liabilities of the undersigned and/or any loss, damage or injury resulting from
any hazardous material; provided that the foregoing indemnification shall not
extend to liabilities, damages, losses, obligations, judgments and expenses
caused by the gross negligence or willful misconduct of the Lender as finally
determined by a court of competent jurisdiction. This indemnification provision
shall survive the termination of the Loan Documents and the repayment of all
liabilities to the Lender.

 

The undersigned agrees to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Lender
to be payable in connection with this Note or the other Loan Documents or the
transactions pursuant to or in connection herewith and therewith, and the
undersigned agrees to save the Lender harmless from

 

7



--------------------------------------------------------------------------------

and against any and all present or future claims, liabilities or losses with
respect to or resulting from any omission to pay or delay in paying any such
taxes, fees or impositions.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, the Lender is hereby authorized at any
time and from time to time, without notice to the undersigned or to any other
person or entity, any such notice being hereby expressly waived by the
undersigned, to setoff and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by the
Lender (including all of its branches and agencies) to or for the credit or the
account of the undersigned in any currency and whether or not due against and on
account of the obligations and liabilities of the undersigned to the Lender
under this Note or the other Loan Documents, irrespective of whether or not the
Lender shall have made any demand hereunder or thereunder and although said
obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

No change, modification, termination, waiver or discharge, in whole or in part,
of this Note shall be effective unless in writing and signed by the party
against whom such change, modification, termination, waiver or discharge is
sought to be enforced.

 

Obligor hereby waives presentment, demand for payment, protest, notice of
protest, notice of dishonor and any or all other notices or demands in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, consents to any and all delays, extensions of time, renewals,
releases of Obligor and of any available security, waivers or modifications that
may be granted or consented to by the Lender with regard to the time of payment
or with respect to any other provisions of this Note and agrees that no such
action or failure to act on the part of the Lender shall in any way affect or
impair the obligations of Obligor or be construed as a waiver by the Lender of,
or otherwise affect, its right to avail itself of any remedy hereunder with the
same force and effect as if Obligor had expressly consented to such action or
inaction upon the part of the Lender.

 

The term “Lender” as used herein shall be deemed to include the Lender and its
successors, endorsees and assigns.

 

FCSTONE MERCHANT SERVICES, LLC By:   /S/ ALLAN J. LEE         Name: Allan J. Lee
    Title: President By:   /S/ MICHAEL D. ALLNEU         Name: Michael D. Allneu
    Title: Senior Vice President

 

8



--------------------------------------------------------------------------------

Schedule to Promissory Note

 

Date

 

Amount of

Loan

  Interest Rate            Maturity        
        Date                    Amount of        
        Payment                    Notation        
        Made By                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                       

 

9